Exhibit 10.1

 

[Directors]

 

RESTRICTED STOCK UNIT AWARD NOTICE

 

UNDER THE

SUMMIT MATERIALS, INC.

2015 OMNIBUS INCENTIVE PLAN

 

Summit Materials, Inc.  (the “Company”), pursuant to its 2015 Omnibus Incentive
Plan (the “Plan”), hereby grants to the Participant set forth below the number
of Restricted Stock Units set forth below.  The Restricted Stock Units are
subject to all of the terms and
conditions as set forth herein, in the Restricted Stock Unit Agreement
attached hereto and in the Plan, all of which are incorporated herein in
their entirety. Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Plan.

 

Participant: Participant_Name

 

Date of Grant: Date_of_Grant

 

Vesting Start  Date: Vesting_Start_Date

 

Number of Shares of Common Stock Subject to Restricted Stock Units:
Number_of_Shares

 

Vesting Schedule:

 

1.Vesting. So long as the Participant’s service as a member
of the Board of Directors of the Company (“Service”) has not been terminated,
the Restricted Stock Units shall become vested on the first anniversary of
the Vesting Start Date. Subject to Section 2 and Section 3 of this Award Notice, any Restricted
Stock Units that are unvested on the date of a termination of Service with the
Company and its affiliates shall be immediately forfeited by the Participant.

 

2.Termination of Service.

 

(a)Upon the Participant’s death, if the Participant’s Service is terminated
by the Company and each of its Subsidiaries without Cause or during the
Participant’s Disability, 100% of the Restricted Stock Units shall become
vested.

 

(b)Upon the Participant’s termination of Service as a result of a Retirement or
a termination of Service as a result of such Participant declining to stand for
reelection to the Board, in each case which occurs as of or after the regular
annual meeting of shareholders for the calendar year which includes the Date of
Grant, a pro rata portion of the number of Restricted Stock Units which would
otherwise vest on the applicable vesting date shall vest, based on the number of
full or partial calendar months elapsed since the Date of Grant (including the
calendar months in which the Date of Grant and the termination of Service
occur). Such vested Restricted Stock Units shall be settled at such time as the
Restricted Stock Units would have been settled

 







--------------------------------------------------------------------------------

 

2

had vesting occurred pursuant to Section 1 of the Award Notice. For this
purpose, “Retirement” shall mean a Director’s resignation from Service
on the Board under circumstances to which Section 2(a) does not apply, prior to
the expiration of his or her term and on or after the date he or she attains age
seventy.

 

3.Change in Control.  The Restricted Stock Units shall become vested immediately
prior to a Change in Control if the Restricted Stock Units would not otherwise
be continued, converted, assumed, or replaced by the Company
or a successor entity thereto in connection with such Change in Control.

 

***

 







--------------------------------------------------------------------------------

 

3

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF
THIS RESTRICTED STOCK UNIT AWARD NOTICE, THE RESTRICTED STOCK
UNIT AGREEMENT, AND THE PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF
RESTRICTED STOCK UNITS
HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT AWARD NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT, AND THE PLAN.

 

 

SUMMIT MATERIALS, INC.

 

PARTICIPANT1

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1      To the extent that the Company has established, either itself or
through a
 third-party plan administrator, the ability to accept this award electronically, such acceptance
shall constitute Participant’s signature hereof.

 

 





--------------------------------------------------------------------------------

 



RESTRICTED STOCK UNIT AGREEMENT

 

UNDER THE

SUMMIT MATERIALS, INC.

2015 OMNIBUS INCENTIVE PLAN

 

Pursuant to the Restricted Stock Unit Award Notice (the “Award Notice”)
delivered to Participant (as defined in the Award Notice), and subject to the
terms of this Restricted Stock Unit Agreement and the Summit Materials,
Inc.  2015 Omnibus Incentive Plan (the “Plan”), Summit Materials, Inc.  (the
“Company”) and Participant agree as follows.

 

1.Definitions.  Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan. The following terms shall have the following
meanings for purposes of this Agreement:

 

(a)“Agreement” shall mean this Restricted Stock Unit Agreement
including (unless the context otherwise requires) the Award Notice.

 

(b)“Date of Grant” shall mean the “Date of Grant” listed in the Award Notice.

 

(c)“Shares” shall mean the number of shares of Common Stock listed in the Award
Notice as “Number of Shares of Common Stock Subject to Restricted Stock Units”.

 

2.Grant of Restricted Stock Units.    Subject to the terms
and conditions set forth herein and in the Plan, the Company hereby grants to
Participant the number of Restricted Stock Units provided in the Award Notice
(with each Restricted Stock Unit representing an unfunded, unsecured right to
receive one share of Common Stock). The Company may make one or more additional
grants of Restricted Stock Units to Participant under this Agreement by
providing Participant with a new Award Notice, which may also include any terms
and conditions differing from this Agreement to the extent provided
therein.  The Company reserves all rights with respect to the granting of
additional Restricted Stock Units hereunder and makes no implied promise to
grant additional Restricted Stock Units.

 

3.Vesting.  
 Subject to the conditions contained herein and in the Plan, the Restricted
Stock Units shall vest and the restrictions on such Restricted Stock
Units shall lapse as provided in the Award Notice.

 

4.Settlement of Restricted Stock Units.    The provisions of Section 9(d) of the
Plan are incorporated herein by reference and made a part hereof.

 

5.Treatment of Restricted Stock Units Upon Termination.

 

(a)Upon any Termination occurring prior
to a Vesting Date (as defined in the Award Notice), except as set forth in the Award Notice
all unvested Restricted Stock Units shall be forfeited immediately upon such
Termination and revert back to the Company without
any consideration paid in respect thereof. In addition, upon any Termination for
Cause, all vested Restricted Stock Units which have not been settled in
accordance with Section 4 hereof shall be forfeited immediately upon such
Termination and revert back to the Company without any







--------------------------------------------------------------------------------

 

5

consideration paid in respect thereof. As a pre-condition to a
Participant’s right to any vesting as a result of a Termination, or following a
Termination, the Participant shall deliver a release of claims in favor of the
Company and its affiliates in a form satisfactory to the Committee or
its designee.

 

(b)Whether (and the circumstances under which) Service has been terminated and
the determination of the date of Termination for the purposes of this Agreement
shall be determined by the Committee.

 

6.Restrictions on Transfer.  The Participant may
not assign, alienate, pledge, attach, sell, or otherwise transfer or encumber
the Restricted Stock Units or the Participant’s right under the Restricted Stock
Units to receive Shares, except other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer, or encumbrance shall be void and
unenforceable against the Company or an Affiliate; provided, that the
designation of a beneficiary (if permitted by the Committee) shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer, or
encumbrance.

 

7.Rights as Stockholder. Participant or a permitted transferee of the
Restricted Stock Units shall have no rights as a stockholder with respect to any
share of Common Stock underlying a Restricted Stock Unit unless and
until Participant shall have become the holder of record or the beneficial owner
of such Common Stock, and no adjustment shall be made for dividends or
distributions or other rights in respect of such share of Common Stock for which
the record date is prior to the date upon which Participant shall become the
holder of record or the beneficial owner thereof.

 

8.Tax Withholding.

 

(a)The Participant acknowledges and agrees that
to consistent with applicable law and the
Participant’s status as an independent consultant for U.S. Federal income
tax purposes, the Company does not intend to withhold any amounts as federal
income tax withholdings under any other state or federal laws, and the
Participant hereby agrees to make adequate provision for any sums
required to satisfy all applicable federal, state, local and foreign tax
withholding obligations of the Company which may arise in connection with the
Restricted Stock Units.

 

(b)Notwithstanding the foregoing, the Company shall have the right and
is hereby authorized to withhold, from any Common Stock or from any compensation
(including from any cash retainer payments or any other amounts
payable to the Participant) the amount (in cash, Common Stock, or other property) of any
required withholding taxes in respect of the Restricted Stock
Units, and to take such other action as may be necessary in the opinion of
the Committee or the Company to satisfy all obligations for the payment of such
withholding and taxes; provided, however, that no amounts
shall be withheld in excess of the Company’s statutory minimum
withholding liability.

 

9.Repayment of Proceeds; Clawback Policy. The Restricted Stock Units and
all proceeds of the Restricted Stock Units shall be subject to the Company’s
clawback policy, as in effect from time to time.







--------------------------------------------------------------------------------

 

6

10.No Right to Continued Service.  Neither the Plan nor this Agreement nor
the Participant’s receipt of the Restricted Stock Units hereunder shall impose
any obligation on the Company or any Affiliate to continue the engagement of the
Participant, including the Participant’s service as a member of the
Board. Further, the Company or any Affiliate (as applicable) may at any
time terminate the engagement of such Participant, free from any liability or
claim under the Plan or this Agreement, except as otherwise expressly provided
herein.

 

11.Notice.  Every notice or other communication relating to this Agreement
between the Company and Participant shall be in writing, and shall be mailed
or delivered to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as herein provided; provided, that, unless and until some other address be
so designated, all notices or communications by Participant to the Company shall
be mailed or delivered to the Company at its principal executive office, to the
attention of the Chief Human Resources Officer or another officer designated by
the Company, and all notices or communications by the Company to Participant may
be given to Participant personally or may be mailed to Participant at
Participant’s last known address, as reflected in the Company’s
records.  Notwithstanding the above, all notices and communications between
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted, or sent in accordance with the procedures established by such
third-party plan administrator and communicated to Participant from time to
time.

 

12.Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators, and successors of the parties hereto.

 

13.Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach by the Participant or any
other participant in the Plan.

 

14.Governing Law; Venue; Language. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware.  Any suit,
action, or proceeding with respect to this Agreement, or any judgment
entered by any court in respect of any thereof, shall be brought in any court of
competent jurisdiction in the State of Delaware, and each of the Participant and
the Company each hereby irrevocably waives (a) any objections which it may now
or hereafter have to the laying of the venue of any suit, action, or proceeding
arising out of or relating to this Agreement brought in any court of competent
jurisdiction in the State of Delaware, (b) any claim that any such suit, action,
or proceeding brought in any such court has been brought in any inconvenient
forum, and (c) any right to a jury trial.

 

15.Award Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Restricted Stock Units granted hereunder are subject to the Plan. The
terms and provisions of the Plan, as it may be amended from time to time, are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of this Agreement will govern and prevail.







--------------------------------------------------------------------------------

 

7

16.Severability. Should any provision of this Agreement
be held by a court of competent jurisdiction to be unenforceable or invalid for
any reason, the remaining provisions of this Agreement shall not be affected by
such holding and shall continue in full force in accordance with their terms.

 

17.Successors in Interest. Any successor to the Company shall have the benefits
of the Company under, and be entitled to enforce, this Agreement. Likewise, the
Participant’s legal representative shall have the benefits of Participant
under, and be entitled to enforce, this Agreement.  All obligations imposed upon
the Participant and all rights granted to the Company under this Agreement
shall be final, binding, and conclusive upon the Participant’s heirs, executors,
administrators, and successors.

 

18.Data Privacy Consent. The Participant hereby explicitly
and unambiguously consents to the collection, use, and transfer, in electronic
or other form, of the Participant’s personal data as described in this
Agreement and any other Restricted Stock Unit grant materials by and among, as
applicable, the Participant’s employer or contracting party (the
“Employer”) and the Company for the exclusive purpose of implementing, administering,
and managing the Participant’s participation in the Plan.  The Participant
understands that the Company may hold certain personal information about the
Participant, including, but not limited to, the
Participant’s name, home address, and telephone number, work location and phone
number, date of birth, social insurance number, or other identification number,
salary, nationality, job title, hire date, any shares of stock or directorships
held in the Company, details of all awards or any other entitlement to shares
awarded, cancelled, exercised, vested, unvested, or outstanding in the
Participant’s favor, for the purpose of implementing, administering, and
managing the Plan (“Personal Data”). The Participant understands that Personal
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, now or in the future, that these
recipients may be located in the Participant’s country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than the Participant’s country. The Participant understands that the Participant
may request a list with the names and addresses of any potential recipients of
the Personal Data by contacting the Participant’s local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Personal Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that Personal Data will
be held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that the
Participant may, at any time, view Personal Data, request additional information
about the storage and processing of Personal Data, require any necessary
amendments to Personal Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Participant’s local human
resources representative. Further, the Participant understands that the
Participant is providing the consents herein on a purely voluntary basis. If the
Participant does not consent, or if the Participant later seeks to revoke the
Participant’s consent, the Participant’s status or service and career with the
Company will not be adversely affected; the only consequence of the
Participant’s refusing or withdrawing the Participant’s consent is that the
Company would not be able to grant Restricted Stock Units or other equity awards
to the Participant or administer or maintain such awards. Therefore, the
Participant understands that refusing or withdrawing the Participant’s consent
may affect the Participant’s ability to participate in the Plan. For more
information on the consequences of







--------------------------------------------------------------------------------

 

8

Participant’s refusal to consent or withdrawal of consent, the
Participant understands that the Participant may contact the Participant’s
local human resources representative.

 

19.Limitation on Rights; No Right to Future Grants; Extraordinary Item
of Compensation.  By accepting this Agreement and the grant of the Restricted
Stock Units evidenced hereby, the Participant expressly acknowledges that: (a)
the Plan is discretionary in nature and may be suspended or terminated by the
Company at any time; (b) the grant of the Restricted Stock Units is a one-time
benefit that does not create any contractual or other right to receive future
grants of restricted stock units, or benefits in lieu of restricted stock units;
(c) all determinations with respect to future restricted stock unit grants, if
any, including the grant date and the number of Shares granted, will be at the
sole discretion of the Company; (d) the Participant’s participation in the Plan
is voluntary; (e) the value of the Restricted Stock Units is an extraordinary
item of compensation that is outside the scope of the Participant’s employment
or services contract, if any, and nothing can or must automatically be inferred
from such employment or services contract or its consequences; (f) Restricted
Stock Units are not part of normal or expected compensation for any purpose and
are not to be used for calculating any severance, resignation, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments, the Participant waives any claim on such basis
and, for the avoidance of doubt, the Restricted Stock Units shall not constitute
an “acquired right” under the applicable law of any jurisdiction; (g) the value
of Shares received upon settlement of the Restricted Stock Units may increase or
decrease in value; and (h) the future value of the underlying Shares is unknown
and cannot be predicted with certainty. In addition, the Participant
understands, acknowledges and agrees that the Participant will have no rights to
compensation or damages related to Restricted Stock Unit proceeds in consequence
of the termination of the Participant’s engagement or service as a member of the
Board for any reason whatsoever and whether or not in breach of contract.

 

20.Award Administrator.  The Company may from time to time designate a
third party (an “Award Administrator”) to assist the Company in
the implementation, administration, and management of the Plan and any
Restricted Stock Units granted thereunder, including by sending Award Notices on behalf of the
Company to Participants, and by facilitating through electronic means acceptance
of this Agreement by Participants.

 

21.Book Entry Delivery of Shares. Whenever reference in this Agreement is
made to the issuance or delivery of certificates representing one or more
Shares, the Company may elect to issue or deliver such Shares in book entry
form in lieu of certificates.

 

22.Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

 

23.Acceptance and Agreement by the Participant; Forfeiture upon Failure
to Accept. By accepting the Restricted Stock Units (including through electronic
means), the Participant agrees to be bound by the terms, conditions, and
restrictions set forth in the Plan, this Agreement, and the Company’s policies,
as in effect from time to time, relating to the Plan. The







--------------------------------------------------------------------------------

 

9

Participant’s rights under the Restricted Stock Units will lapse 45 days from
the Date of Grant, and the Restricted Stock Units will be forfeited on such date
if the Participant shall not have accepted this Agreement by such date. For the
avoidance of doubt, the Participant’s failure to accept this Agreement shall not
affect the Participant’s continuing obligations under any other agreement
between the Company and the Participant.   By accepting the Restricted Stock
Units Participant expressly agrees that Participant has reviewed and agrees to
abide by the Company’s Securities Trading Policy, available at [HYPERLINK], as
such may be revised or updated from time to time.

 

24.No Advice Regarding Grant.  The Company is not providing any tax, legal,
or financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares.
The Participant is hereby advised to consult with his or her own personal tax, legal, and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

 

25.Appendices for Non-U.S.
Participants. Notwithstanding any provisions in this Agreement, Participants
residing and/or working outside the United States shall be subject to the Terms
and Conditions for Non-U.S. Participants attached hereto as Appendix A. If
the Participant relocates from the United States to another country, the Terms
and Conditions for Non-U.S. Participants and the applicable
Country-Specific Terms and Conditions will apply to the Participant, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative
reasons. Moreover, if the Participant relocates between any of the countries
included in Country-Specific Terms and Conditions, the special terms
and conditions for such country will apply to the Participant, to the extent the
Company determines that the application of such terms
and conditions is necessary or advisable for legal or administrative reasons.
The Terms and Conditions for Non-U.S. Participants and the Country-Specific
Terms and Conditions constitute part of this Agreement.

 

26.Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any Shares acquired under the
Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

27.Section 409A.  This Agreement is intended to comply with the provisions
of Section 409A of the Code and the regulations promulgated thereunder. Without
limiting the foregoing, the Committee shall have the right to amend the terms
and conditions of this Agreement in any respect as may be necessary
or appropriate to comply with Section 409A of the Code or any regulations
promulgated thereunder, including, without limitation, by
delaying the issuance of the Shares contemplated hereunder.

 

 





--------------------------------------------------------------------------------

 

Appendix A - 1

APPENDIX  A

 

SUMMIT MATERIALS, INC.

2015 OMNIBUS INCENTIVE PLAN 

RESTRICTED STOCK UNIT AGREEMENT

 

TERMS AND CONDITIONS FOR NON-U.S. PARTICIPANTS

 

Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan and the Restricted Stock Unit Agreement.

 

1.Responsibility for Taxes. This provision supplements Section 8 of the
Restricted Stock Unit Agreement:

 

(a)The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Employer, the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to the Participant’s participation in the
Plan and legally applicable to the Participant (“Tax-Related Items”) is
and remains the Participant’s responsibility and may exceed the amount
actually withheld by the Company or the Employer. The Participant
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting or settlement of the Restricted Stock Units, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends and/or any other distributions; and (ii) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction
between the Date of Grant and the date of any relevant taxable or tax
withholding event, as applicable, the Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

 

(b)Prior to any relevant taxable or tax withholding event, as applicable,
the Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In
this regard, the Participant authorizes the Company and/or the Employer,
or their respective agents, at their discretion, to satisfy their
withholding obligations with regard to all Tax-Related Items by:

 

(i)withholding from the Participant’s wages or other cash compensation
paid to the Participant by the Company and/or the Employer; or

 

(ii)withholding from proceeds of the sale of Shares acquired at settlement of
the Restricted Stock Units either through a voluntary sale or through a
 mandatory sale arranged by the Company (on the Participant’s behalf
pursuant to this authorization) without further consent; or

 

 







--------------------------------------------------------------------------------

 

Appendix A - 2

(iii)withholding in Shares to be issued upon settlement of the Restricted Stock
Units;

 

provided, however, that if the Participant
is a Section 16 officer of the Company under the Exchange Act, then the Company
will withhold in Shares upon the relevant taxable or
tax withholding event, as applicable, unless the use of such withholding method
is problematic under applicable tax or securities law or has materially
adverse accounting consequences, in which case, the obligation for Tax-Related
Items may be satisfied by one or a combination of methods

(i) and (ii) above.

 

(c)Depending on the withholding method, the Company may withhold
or account for Tax-Related Items by considering applicable minimum statutory
withholding rates or other applicable withholding rates, including maximum
applicable rates, in which case the Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, the Participant is deemed
to have been issued the full number of Shares subject to the portion
of the Restricted Stock Units that is settled, notwithstanding that a number of
the Shares are held back solely for the purpose of paying the Tax-Related Items.

 

(d)Finally, the Participant agrees to pay to the Company or the Employer,
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold or account for as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.

 

2.Nature of Grant. This provision supplements Section 20 of the Restricted
Stock Unit Agreement:

 

In accepting the grant of the Restricted Stock Units, the Participant
acknowledges, understands and agrees that:

 

(a)the Restricted Stock Unit grant and the Participant’s participation in
the Plan shall not create a right to employment or engagement, or be interpreted
as forming an employment or services contract with the Company or any Affiliate;

 

(b)the Restricted Stock Units and the Shares subject to the Restricted
Stock Units are not intended to replace any pension rights or compensation;

 

(c)for purposes of the Restricted Stock Units, the date of Termination shall be
the date the Participant is no longer actively providing services to the Company
or its Affiliates (regardless of the reason for such termination and whether or
not later to be found invalid or in breach of employment laws in
the jurisdiction where the Participant is employed or the terms of the
Participant’s employment or services agreement,
if any), and unless otherwise expressly provided in this Agreement or determined
by the Company, the Participant’s right to vest in the Restricted Stock Units
under the Plan, if any, will terminate and the Participant’s right

 

 







--------------------------------------------------------------------------------

 

Appendix A - 3

to have settled any vested Restricted Stock Units, if any, will be measured as
of such date and will not be extended by any notice period  (e.g., the
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where the Participant is employed or the terms
of the Participant’s employment or services agreement, if any); the
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively providing services for
purposes of the Restricted Stock Unit grant (including whether
the Participant may still be considered to be providing services
while on a leave of absence);

 

(d)unless otherwise provided in the Plan or by the Company
in its discretion, the Restricted Stock Units and the benefits evidenced by this
Agreement do not create any entitlement to have the Restricted Stock Units
or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Company’s Common Stock;
and

 

(e)neither the Company nor any Affiliate shall be liable for
any foreign exchange rate fluctuation between the Participant’s local currency
and the United States Dollar that may affect the value of the Restricted Stock
Units or of any amounts due to the Participant pursuant to the settlement
of the Restricted Stock Units or the subsequent sale of any Shares acquired upon
settlement.

 

3.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country of residence, the Participant may be
subject to insider trading restrictions and/or market abuse laws, which may
affect his or her ability to acquire or sell Shares or rights to Shares (e.g.,
Restricted Stock Units) under the Plan during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in the Participant’s country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant is
responsible for ensuring compliance with any applicable restrictions and is
advised to consult his or her personal legal advisor on this matter.



--------------------------------------------------------------------------------